CONCURRING OPINION
Nichols, Judge:
I agree with Judge Donlon that the articles here in litigation cannot be classified directly under paragraph 211. Instead of being nonvitrified, they are vitrified; instead of being absorbent, they are nonabsorbent. The collector so classified them, as the papers show, under paragraph 211, supra, by similitude under paragraph 1559. He does not state whether by similitude of use, or material. Under the present 1559, he should have classified by similitude of use unless the articles equally resembled, as to use, two or more different articles. There is no particular reason this should be so, for different types of cups and mugs may and do have different uses. The involved articles and their alleged prototypes are not so similar in material as to indicate that the collector’s classification was based on similitude of material. Apparently, as Judge Donlon says, the collector classified by similitude of use. There is nothing in the record to show he was wrong.
In J. E. Bernard & Co., Inc. v. United States, 55 Cust. Ct. 17, C.D. 2549, the case Judge Donlon refers to, all the difficulty arose from the fact that the paragraph there to be construed, 212, had been held, in Maher-App & Company v. United States, 44 CCPA 22, 26, C.A.D. *407630, to contain language exclusionary of similitude classification. There is no like difficulty here because counsel have cited no authority, and I know of none, holding that paragraph 211 is or was exclusionary. The exclusionary language in paragraph 212 is that which requires that the body of the vitrified ware show when broken “a vitrified or vitreous, or semivitrified or semivitreous fracture.” Maher-App & Company v. United States, supra; Seattle Marine & Fishing Supply Co. et al. v. United States, 45 CCPA 93, 97, C.A.D. 679; S. S. Kresge Co. et al. v. United States, 46 CCPA 100, 104, C.A.D. 707. There is no comparable language in paragraph 211.
The intent of the Congress must be our lodestar. James F. White & Co. v. United States, 23 CCPA 224, 228, T.D. 48061. I see nothing in paragraph 211 to suggest that it was intended to be exclusionary, even under the former language of paragraph 1559, construed in Maher-App. The Congress prescribed similitude to prevent merchandise, obviously competitive with eo nomine designated merchandise, from falling unfairly into low-rate basket classifications. Similitude has, thus, a strong and rational policy behind it, while exclusion of similitude often has the look of something inadvertently blundered into. I would not add new paragraphs or new language to the list of what is already regarded as exclusionary without some reason for thinking that is what the Congress really intended. Counsel suggest no such reason here and I can think of none. Hence, again as in J. E. Bernard, but for different reasons, I need not consider the question whether the new language of paragraph 1559 lifted the supposed exclusion previously existing.
The opinion of the First Division in S. S. Kresge Co. et al. v. United States, 40 Cust. Ct. 145, C.D. 1974, of course has great weight with me, but I cannot overlook that our appellate court in 46 CCPA 100, C.A.D. 707, disposed of that litigation in a manner more consistent with what I would prefer herein. The First Division’s then view would imply that the amendment to paragraph 1559 in the Customs Simplification Act of 1954 was intended to apply to an unknown variety of articles previously barred from similitude classification by clauses construed as exclusionary, and that it would transfer them from basket clauses, usually at low rates, to similitude classifications, generally at higher rates.
The Congress is always aware of the fact that many rates are bound by trade agreements, and it can be expected to legislate in such a manner that our international obligations are respected. The proposal that has now eventuated in the TSUS was before it in 1954 in the same bill, H.E. 9476, that included the similitude amendments. Its attention was called to the fact that rate adjustments in the TSUS would have to be negotiated with trade agreement countries. No such necessity was pointed out in connection with the similitude *408change, from which, it might have been inferred that the latter would effect no rate changes; in general the purpose of the bill was “not to increase or reduce imports by change in rates.” See testimony of Assistant Secretary H. Chapman Eose, Hearings before the Committee on Ways and Means, House of Eepresentatives, 83d Congress, 2d session, on H.E. 9476, page 12. The whole theory of the several simplification acts was that they should receive support from persons entertaining all the different possible views as to tariff policy, precisely because they did not tamper with the rate structure. The amendment to paragraph 1559 seemed on its face to deal with how similitude classification is to be made, not whether, and it was supposed that the practice under the former language largely agreed with, but was better expressed by, the new language. The Congress must have supposed that its previous enactment of similitude classification was effective except as to the administrative difficulties Mr. Eose called to its attention. It did not have before it the summaries of court decision such as it usually employs when it considers rate changes. There was no representation that the scope of similitude needed extending because of court decisions or for any other reason.
If we are compelled to find that the Congress intended to change some rates in amending similitude in 1954, then we are so compelled, but if we are able to dispose of litigation before us on any other valid ground, it would seem on the whole that we should do so. I do not like to discover new and previously undetected exclusionary clauses at this late date, only to discover also that the Congress knocked them out in 1954 without knowing it was doing so.
If, however, paragraph 211 was exclusionary with respect to similitude under the former paragraph 1559, and if, as plaintiff claims, the new language effects no change, still another reason exists why plaintiff cannot prevail. Its sole claim, not abandoned, is under the basket clause, paragraph 1558. But it cannot get there unless the imported articles cannot be classified by similitude to any enumerated article. Plaintiff has offered no evidence or argument to satisfy me as to this. However short a way the concept of judicial notice goes, and I would not stretch it, Maher-App Company, supra, as I pointed out in J. E. Bernard', supra, is authority that the customary composition of articles in common use is not, judicially, ignored. Hence, we know that cups and mugs, more or less resembling the imports in use, are made of a variety of materials and may find direct classification under a number of tariff paragraphs. In such circumstances, plaintiff would have to show that such paragraphs are not available for similitude classification here. This may be difficult, but if we require less, it seems to me we are not properly protecting the policy of the Congress respecting similitude, which I believe is a strong one.